                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

KHANIS-ORION MORNINGSTAR                                                       PLAINTIFF
ADC #164590

v.                          CASE NO. 4:19-CV-00012 BSM

JAY BATTLE et al.                                                           DEFENDANTS


                                          ORDER

         After careful review of the record, United States Magistrate Judge Beth Deere’s

recommended disposition [Doc. No. 6] is adopted, and plaintiff Khanis-Orion Morningstar’s

complaint [Doc. No. 2] is dismissed without prejudice for failure to meet the deadline to

amend his complaint. If Morningstar wishes to proceed, he must file a new complaint and

either pay the filing fee or move to proceed in forma pauperis in a new lawsuit. A certificate

of appealability will not issue, and an in forma pauperis appeal would not be taken in good

faith.

         IT IS SO ORDERED this 25th day of March 2019.



                                                    UNITED STATES DISTRICT JUDGE
